DETAILED ACTION
Claims 1-12 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In particular, claim 11 states that “a stationary object detection time . . . is longer than the stationary object detection time.”  How can the same time be longer than itself?

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In particular, claim 8 states that the special detection area includes an activation detection area and then further states that the special detection area is closer to the door than the activation detection area.  If the activation detection area is part of the special detection area, how is the special detection area closer to the door than the activation detection area?

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In particular, claim 11 states that “a stationary object detection time . . . is longer than the stationary object detection time.”  How can the same time be longer than itself?


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 



Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by U.S. Patent Application Publication No. 2006/0187037 (Eubelen).


Claim 1:
The cited prior art describes an automatic door sensor, comprising: (Eubelen: “The present invention relates to a sensor for use with automatic doors according to claim 1 and a method for controlling an automatic door according to claim 11.” Paragraph 0001)
an activation detection means detecting a person or an object; and (Eubelen: see the microwave detector 10 as illustrated in figure 1 and as described in paragraphs 0029, 0030)
a protection detection means having a higher detection sensitivity for the person or the object than the activation detection means, (Eubelen: see the infrared curtain detector 12 detecting presence as illustrated in figure 1 and as described in paragraphs 0029, 0030; “The first one is a microwave detector 10, well known in the state of the art to be very effective in detecting movement in a quite large surveillance area 22 depending on the radiation pattern. The second one is an infrared (IR) based curtain ensuring motion or presence detection by an infrared curtain detector 12 close to the door threshold (surveillance area 20).” Paragraph 0029)
wherein the automatic door sensor has (Eubelen: “The present invention relates to a sensor for use with automatic doors according to claim 1 and a method for controlling an automatic door according to claim 11.” Paragraph 0001)
a special detection area in which detections by the activation detection means and the protection detection means are performed and (Eubelen: see the surveillance area 20 (i.e., special detection area) that is within the monitoring zone of both the microwave detector 10 and the infrared curtain detector 12 as illustrated in figure 1)
outputs results of the detections individually. (Eubelen: “If the door operator has two inputs, the infrared curtain detector 12 output signal will then be connected to the motion detection input of the door and the microwave detector 10 will be connected to the safety detection input of the door.” Paragraph 0037; “signals of both detectors 10 and 12 are fed into the micro-controller 14” paragraph 0033)

Claim 2:
The cited prior art describes the automatic door sensor of claim 1, 
wherein the automatic door sensor further has an activation detection area in which detection is performed only by the activation detection means, and   (Eubelen: see the surveillance area 22 (i.e., activation detection area) that is within the monitoring zone of the microwave detector 10 as illustrated in figure 1; “The first one is a microwave detector 10, well known in the state of the art to be very effective in detecting movement in a quite large surveillance area 22 depending on the radiation pattern.” Paragraph 0029)
the special detection area is disposed closer to a door than the activation detection area. (Eubelen: see the surveillance area 20 (i.e., special detection area) that is within the monitoring zone of both the microwave detector 10 and the infrared curtain detector 12  and the surveillance zone 20 is closer to the door than the surveillance zone 22 as illustrated in figure 1)

Claim 5:
The cited prior art describes the automatic door sensor of claim 1, further comprising: 
a fixed-wall side detection means detecting a person or an object in the vicinity of a fixed wall of the door, (Eubelen: see the trajectories #3 and #4 of the pedestrians moving parallel and close to the door wall as illustrated in figure 2 and as described in paragraphs 0045, 0046; “Trajectory #3: when the pedestrian moves parallel to the door and relatively closer to it, the IR detection ensures the detection in case of abrupt change of direction. When reaching the surveillance area 20 of the IR detector 12, it will be simultaneously detected by the normal microwave pattern B and the IR detection pattern C. In this case the door will also be triggered to open.” Paragraph 0045; “Trajectory #4: when a pedestrian moves parallel to the door and very close to it, it will also be detected by the microwave normal Doppler sensing pattern B and IR detection pattern C earlier to increase comfort--see detection point 26. In fact, in this case, the pedestrian is so close to the door that it is really supposed to be willing to enter.” Paragraph 0046)
wherein the automatic door sensor has 
a third special detection area in which detections by the fixed-wall side detection means and the protection detection means are performed and (Eubelen: see the trajectories #3 and #4 of the pedestrians moving parallel and close to the door wall utilizes the zones 20, 22 as illustrated in figures 1, 2 and as described in paragraphs 0045, 0046; “Trajectory #3: when the pedestrian moves parallel to the door and relatively closer to it, the IR detection ensures the detection in case of abrupt change of direction. When reaching the surveillance area 20 of the IR detector 12, it will be simultaneously detected by the normal microwave pattern B and the IR detection pattern C. In this case the door will also be triggered to open.” Paragraph 0045; “Trajectory #4: when a pedestrian moves parallel to the door and very close to it, it will also be detected by the microwave normal Doppler sensing pattern B and IR detection pattern C earlier to increase comfort--see detection point 26. In fact, in this case, the pedestrian is so close to the door that it is really supposed to be willing to enter.” Paragraph 0046)
outputs results of the detections individually or collectively. (Eubelen: “If the door operator has two inputs, the infrared curtain detector 12 output signal will then be connected to the motion detection input of the door and the microwave detector 10 will be connected to the safety detection input of the door.” Paragraph 0037; “signals of both detectors 10 and 12 are fed into the micro-controller 14” paragraph 0033; “Trajectory #3: when the pedestrian moves parallel to the door and relatively closer to it, the IR detection ensures the detection in case of abrupt change of direction. When reaching the surveillance area 20 of the IR detector 12, it will be simultaneously detected by the normal microwave pattern B and the IR detection pattern C. In this case the door will also be triggered to open.” Paragraph 0045; “Trajectory #4: when a pedestrian moves parallel to the door and very close to it, it will also be detected by the microwave normal Doppler sensing pattern B and IR detection pattern C earlier to increase comfort--see detection point 26. In fact, in this case, the pedestrian is so close to the door that it is really supposed to be willing to enter.” Paragraph 0046)


Claims 7-8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by U.S. Patent Application Publication No. 2004/0160318 (Sasaki).


Claim 7:
The cited prior art describes an automatic door system, comprising: (Sasaki: “The present invention relates to a door sensor which detects an object in the vicinity of, for example, an automatic door, and more particularly to a composite door sensor including sensors for detecting an object by means of radio waves and light.” Paragraph 0001)
a control means drive-controlling a door based on a result of detection of a person or an object in a detection area, (Sasaki: “The result of judgment is supplied through an output circuit 54 to a door control circuit (not shown) external to the composite sensor 2 for controlling the operation of the door 4.” Paragraph 0055)
wherein, in a special detection area that is a part of the detection area, the control means (Sasaki: see the zones 16, 42 as illustrated in figure 2 and as described in paragraph 0058; “The light beams emitted and received by the light emitter-receiver section 20 form an optical detection zone 42. The optical detection zone 42 extends between the sensor 2 and the floor 4. (See FIGS. 1 and 2, for example.) The optical detection zone 42 functions as a safeguard zone for detecting a pedestrian standing near the door 4.” Paragraph 0048; “A door owner may desire that the door 4 be opened earlier by so setting the radio-wave transmitter-receiver section 12 as to be able to detect a pedestrian P at a location relatively remote from the door 4. For that purpose, the angle of the center line of the radio-wave detection zone 16 with respect to the door surface 4a may be set larger, e.g. 45.degree..” paragraph 0059)
uses a result of detection by an activation detection means detecting a person or an object for drive control of the door when the door is in a closed position, and (Sasaki: see the detection by the activation zone detection S3 and the disregarding of the safeguard zone detection S5 via the safeguard zone evaluation S7 if the door is closed as illustrated in figures 14, 15 and as described in paragraphs 0073, 0074, 077; “If the limit switch 60 is not OFF, that is, if the door 4 is in the closed position, the processing advances from Step S23 to Step S27, where the result of detection in the safeguard zone 42 is made invalidat, and the safeguard zone evaluation processing is ended.” Paragraph 0077; see the use of the activation zone detection S3 for controlling the door as illustrated in figure 14; “On the other hand, if the result of detection obtained in Step S5 is invalidated in Step S7, the presence or absence of an object is judged based only on the result of detection obtained in Step S3.” Paragraph 0073; “According to the above-described second embodiment, if raindrops or snowflakes are erroneously detected as a pedestrian, the result of detection in the safeguard zone 42 when the door 4 is in the closed position is ignored and is not reflected in the sensor output. Accordingly, erroneous operation of the automatic door which would be caused by external disturbance, such as rain and snow, can be reduced.” Paragraph 0078; “After the execution of Step S9, the CPU 50 advances to Step S11, where the judgment made in Step S9 is outputted. The judgment is outputted, as the sensor output of the composite sensor 2, through the output circuit 50 and applied to the controller.” Paragraph 0074; “The result of judgment is supplied through an output circuit 54 to a door control circuit (not shown) external to the composite sensor 2 for controlling the operation of the door 4.” Paragraph 0055)
uses a result of detection by a protection detection means having a higher detection sensitivity for the person or the object than the activation detection means for the drive control of the door when the door is in a position other than the closed position. (Sasaki: see the detection by the activation zone detection S3 and the safeguard zone detection S5 if the door is not closed as illustrated in figures 14, 15 and as described in paragraphs 0073, 0074, 077; “If the limit switch 60 is OFF, that is, if the door 4 is not in its closed position, the processing by the CPU 50 advances to Step S25, in which the result of detection in the safeguard zone 42 is made valid, and the safeguard zone evaluation processing shown in FIG. 15 is ended.” Paragraph 0077; see the use of the activation zone detection S3 and the safeguard zone detection S5 for controlling the door as illustrated in figure 14; “After the execution of Step S7, the CPU 50 executes judgment processing in Step 9 to judge whether or not an object is present in at least one of the activation and safeguard zones 16 and 42. Specifically, if the result of detection made in Step S5 has been validated in Step S7, the CPU 50 makes a judgment as to whether or not there is an object, based on both of the results of detection obtained in Steps S3 and S5.” Paragraph 0073; “After the execution of Step S9, the CPU 50 advances to Step S11, where the judgment made in Step S9 is outputted. The judgment is outputted, as the sensor output of the composite sensor 2, through the output circuit 50 and applied to the controller.” Paragraph 0074; “The result of judgment is supplied through an output circuit 54 to a door control circuit (not shown) external to the composite sensor 2 for controlling the operation of the door 4.” Paragraph 0055)

Claim 8:
The cited prior art describes the automatic door system of claim 7, 
wherein the special detection area further includes  (Sasaki: see the zones 16, 42 as illustrated in figure 2 and as described in paragraph 0058; “The light beams emitted and received by the light emitter-receiver section 20 form an optical detection zone 42. The optical detection zone 42 extends between the sensor 2 and the floor 4. (See FIGS. 1 and 2, for example.) The optical detection zone 42 functions as a safeguard zone for detecting a pedestrian standing near the door 4.” Paragraph 0048; “A door owner may desire that the door 4 be opened earlier by so setting the radio-wave transmitter-receiver section 12 as to be able to detect a pedestrian P at a location relatively remote from the door 4. For that purpose, the angle of the center line of the radio-wave detection zone 16 with respect to the door surface 4a may be set larger, e.g. 45.degree..” paragraph 0059)
an activation detection area in which detection only by the activation detection means is performed, and (Sasaki: see the zone 16 as illustrated in figures 1, 2; “The transmission and reception of the radio wave produces a radio-wave detection zone 16 extending from the module 8 to the floor 14. The shape of the radio-wave detection zone 18 is dependent on the directivity pattern of the antenna 10, and its width dimension is larger than the width of the door 4, as shown in FIG. 2. The radio-wave transmitter-receiver section 12 detects a moving article in the radio-wave detection zone 16, e.g. a pedestrian moving toward the door 4. Upon detection of the moving object, e.g. a pedestrian, by the radio-wave transmitter-receiver section 12, the door 4 is opened. The radio-wave detection zone 16 is an activation zone for opening the door 4.” Paragraph 0042)
the special detection area is disposed closer to the door than the activation detection area. (Sasaki: see the zone 42 closer to the door than the zone 16 as illustrated in figures 1, 2)

Claim 12:
The cited prior art describes a method of controlling an automatic door system, comprising: (Sasaki: “The present invention relates to a door sensor which detects an object in the vicinity of, for example, an automatic door, and more particularly to a composite door sensor including sensors for detecting an object by means of radio waves and light.” Paragraph 0001)
performing, in a special detection area that is a part of a detection area for (Sasaki: see the zones 16, 42 as illustrated in figure 2 and as described in paragraph 0058; “The light beams emitted and received by the light emitter-receiver section 20 form an optical detection zone 42. The optical detection zone 42 extends between the sensor 2 and the floor 4. (See FIGS. 1 and 2, for example.) The optical detection zone 42 functions as a safeguard zone for detecting a pedestrian standing near the door 4.” Paragraph 0048; “A door owner may desire that the door 4 be opened earlier by so setting the radio-wave transmitter-receiver section 12 as to be able to detect a pedestrian P at a location relatively remote from the door 4. For that purpose, the angle of the center line of the radio-wave detection zone 16 with respect to the door surface 4a may be set larger, e.g. 45.degree..” paragraph 0059)
detecting a person or an object, detection by an activation detection means that detects a person or an object is performed when a door is in a closed position, and (Sasaki: see the detection by the activation zone detection S3 and the disregarding of the safeguard zone detection S5 via the safeguard zone evaluation S7 if the door is closed as illustrated in figures 14, 15 and as described in paragraphs 0073, 0074, 077; “If the limit switch 60 is not OFF, that is, if the door 4 is in the closed position, the processing advances from Step S23 to Step S27, where the result of detection in the safeguard zone 42 is made invalidat, and the safeguard zone evaluation processing is ended.” Paragraph 0077)
using a result of the detection for drive control of the door; and (Sasaki: see the use of the activation zone detection S3 for controlling the door as illustrated in figure 14; “On the other hand, if the result of detection obtained in Step S5 is invalidated in Step S7, the presence or absence of an object is judged based only on the result of detection obtained in Step S3.” Paragraph 0073; “According to the above-described second embodiment, if raindrops or snowflakes are erroneously detected as a pedestrian, the result of detection in the safeguard zone 42 when the door 4 is in the closed position is ignored and is not reflected in the sensor output. Accordingly, erroneous operation of the automatic door which would be caused by external disturbance, such as rain and snow, can be reduced.” Paragraph 0078; “After the execution of Step S9, the CPU 50 advances to Step S11, where the judgment made in Step S9 is outputted. The judgment is outputted, as the sensor output of the composite sensor 2, through the output circuit 50 and applied to the controller.” Paragraph 0074; “The result of judgment is supplied through an output circuit 54 to a door control circuit (not shown) external to the composite sensor 2 for controlling the operation of the door 4.” Paragraph 0055)
performing, in the special detection area, (Sasaki: see the zones 16, 42 as illustrated in figure 2 and as described in paragraph 0058; “The light beams emitted and received by the light emitter-receiver section 20 form an optical detection zone 42. The optical detection zone 42 extends between the sensor 2 and the floor 4. (See FIGS. 1 and 2, for example.) The optical detection zone 42 functions as a safeguard zone for detecting a pedestrian standing near the door 4.” Paragraph 0048; “A door owner may desire that the door 4 be opened earlier by so setting the radio-wave transmitter-receiver section 12 as to be able to detect a pedestrian P at a location relatively remote from the door 4. For that purpose, the angle of the center line of the radio-wave detection zone 16 with respect to the door surface 4a may be set larger, e.g. 45.degree..” paragraph 0059)
detection by a protection detection means that has a higher detection sensitivity for the person or the object than the activation detection means when the door is in a position other than the closed position, and (Sasaki: see the detection by the activation zone detection S3 and the safeguard zone detection S5 if the door is not closed as illustrated in figures 14, 15 and as described in paragraphs 0073, 0074, 077; “If the limit switch 60 is OFF, that is, if the door 4 is not in its closed position, the processing by the CPU 50 advances to Step S25, in which the result of detection in the safeguard zone 42 is made valid, and the safeguard zone evaluation processing shown in FIG. 15 is ended.” Paragraph 0077)
using a result of the detection for the drive control of the door. (Sasaki: see the use of the activation zone detection S3 and the safeguard zone detection S5 for controlling the door as illustrated in figure 14; “After the execution of Step S7, the CPU 50 executes judgment processing in Step 9 to judge whether or not an object is present in at least one of the activation and safeguard zones 16 and 42. Specifically, if the result of detection made in Step S5 has been validated in Step S7, the CPU 50 makes a judgment as to whether or not there is an object, based on both of the results of detection obtained in Steps S3 and S5.” Paragraph 0073; “After the execution of Step S9, the CPU 50 advances to Step S11, where the judgment made in Step S9 is outputted. The judgment is outputted, as the sensor output of the composite sensor 2, through the output circuit 50 and applied to the controller.” Paragraph 0074; “The result of judgment is supplied through an output circuit 54 to a door control circuit (not shown) external to the composite sensor 2 for controlling the operation of the door 4.” Paragraph 0055)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0187037 (Eubelen) in view of U.S. Patent Application Publication No. 2002/0157314 (Takada).


Claim 3:
Eubelen does not explicitly describe track detection as described below.  However, Takada teaches the track detection as described below.  
The cited prior art describes the automatic door sensor of claim 1, further comprising: 
a doorway detection means detecting a person or an object on a track of the door, (Takada: “In order to achieve the above object, the present invention employs a pair of sensors whose detection areas cross each other on the track or in a space vertically above the track. With such sensors, recognition of an object (e.g. a person) that locates on the track takes place when both of the sensors produce detection signals. Thus, the present invention improves reliability in an object detection operation on the track.” Paragraph 0013)
wherein the automatic door sensor has 
a second special detection area in which detections by the doorway detection means and the protection detection means are performed and (Takada: see the check for both auxiliary signals indicating that a person is in the detection areas A1, A2, B1, B2 as illustrated in figure 2 and as described in paragraphs 0052, 0053; “If the door segments 1 are open in the step ST1, follow YES to the step ST2 and judge whether detection signals are produced by only one of the auxiliary sensors 51 (52). Namely, the step ST2 is to judge whether a person or the like has entered the vicinity of the track 10 (the detection areas covered by only one of the auxiliary sensors 51 (52)). If the detection signals come from only one of the auxiliary sensors (follow YES), then a first timer is allowed to start counting (the step ST3). The first timer is equipped in the controller unit 54 and arranged to time out after a predetermined time (e.g. 5 seconds). After the first timer starts the count, the controller unit 54 judges whether detection signals are produced by both of the auxiliary sensors 51, 52 (the step ST4). The situation where detection signals are produced by both auxiliary sensors 51, 52 is understood to indicate the presence of a person or the like at the cross areas 11. In other words, the detection operation in the step ST4 is focused on the cross areas 11, thereby judging whether the person or the like has advanced onto the track 10. If the process follows YES, the door segments 1 are kept in the open state, based on the judgement that a person or the like locates on the track 10 (the step ST5).” Paragraph 0048)
outputs results of the detections individually or collectively. (Takada: see the keep the door open ST5 and close the door ST9 as illustrated in figure 4; “If the process follows YES, the door segments 1 are kept in the open state, based on the judgement that a person or the like locates on the track 10 (the step ST5).” Paragraph 0048; “Once the timer ends its count, a door closure signal is transmitted to the automatic door controller 4 in order to close the door segments 1 (the step ST9).” Paragraph 0050)
One of ordinary skill in the art would have recognized that applying the known technique of Eubelen, namely, a sensor for use with automatic doors, with the known techniques of Takada, namely, automatic door sensor, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Eubelen to use various detection techniques for automatic door control with the teachings of Takada to use track detection for automatic door control would have been recognized by those of ordinary skill in the art as resulting in an improved automatic door control (i.e., using track detection for automatic door control of Eubelen based on the teachings of using track detection in Takada).

Claim 4:
Eubelen does not explicitly describe open analysis as described below.  However, Takada teaches the open analysis as described below.  
The cited prior art describes the automatic door sensor of claim 3, wherein the detection by the protection detection means in the second special detection area is performed only when the door is in a fully-opened position. (Takada: see the check to see if the door is open ST1 as illustrated in figure 4; “To begin with, in the step ST1, the unit 54 judges whether the door segments 1 are open under the operation of the activation sensors. If the door segments 1 are not open, detection signals produced by the auxiliary sensors 51, 52 are cancelled. Accordingly, it is possible to avoid a misoperation which occurs when the auxiliary sensors 51, 52 detect the door segments 1. In addition, while the automatic door is switched on, the auxiliary sensors 51, 52 observe the condition of the floor 12 within the detection areas A1, A2, B1, B2.” Paragraph 0047)
Eubelen and Takada are combinable for the same rationale as set forth above with respect to claim 3.

Claim 6:
Eubelen does not explicitly describe a timer as described below.  However, Takada teaches the timer as described below.  
The cited prior art describes the automatic door sensor of claim 1, wherein in the detection by the protection detection means, a stationary object detection time, which is time from when a person or an object is detected to when the detected person or object is determined as a stationary object and excluded from a detection target, is longer than the stationary object detection time in the detection by the activation detection means. (Takada: see the first time and the second timer as illustrated in figure 4; “Incidentally, after the process follows YES in the step ST2, the person or the like may have stopped at the same place and have not advanced onto the track 10, or he/she may have moved away from the door segments 1. In this case, the first timer is allowed to start counting in the step ST3, and, in the meantime, the process goes to the step ST4 and the step ST8. Finally, when the first timer times out, the unit 54 closes the door segments 1.” Paragraph 0051; “If the detection signals come from only one of the auxiliary sensors (follow YES), then a first timer is allowed to start counting (the step ST3). The first timer is equipped in the controller unit 54 and arranged to time out after a predetermined time (e.g. 5 seconds).” Paragraph 0048; “The second timer is arranged to time out after a predetermined time (e.g. 3 seconds).” Paragraph 0049)
Eubelen and Takada are combinable for the same rationale as set forth above with respect to claim 3.


Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0160318 (Sasaki) in view of U.S. Patent Application Publication No. 2002/0157314 (Takada).


Claim 9:
Sasaki does not explicitly describe track detection as described below.  However, Takada teaches the track detection as described below.  
The cited prior art describes the automatic door system of claim 7, further comprising: 
a doorway detection means detecting a person or an object on a track of the door, (Takada: “In order to achieve the above object, the present invention employs a pair of sensors whose detection areas cross each other on the track or in a space vertically above the track. With such sensors, recognition of an object (e.g. a person) that locates on the track takes place when both of the sensors produce detection signals. Thus, the present invention improves reliability in an object detection operation on the track.” Paragraph 0013)
wherein the detection area includes a second special detection area in which detections by the doorway detection means and the protection detection means are performed, and (Takada: see the check for both auxiliary signals indicating that a person is in the detection areas A1, A2, B1, B2 as illustrated in figure 2 and as described in paragraphs 0052, 0053; “If the door segments 1 are open in the step ST1, follow YES to the step ST2 and judge whether detection signals are produced by only one of the auxiliary sensors 51 (52). Namely, the step ST2 is to judge whether a person or the like has entered the vicinity of the track 10 (the detection areas covered by only one of the auxiliary sensors 51 (52)). If the detection signals come from only one of the auxiliary sensors (follow YES), then a first timer is allowed to start counting (the step ST3). The first timer is equipped in the controller unit 54 and arranged to time out after a predetermined time (e.g. 5 seconds). After the first timer starts the count, the controller unit 54 judges whether detection signals are produced by both of the auxiliary sensors 51, 52 (the step ST4). The situation where detection signals are produced by both auxiliary sensors 51, 52 is understood to indicate the presence of a person or the like at the cross areas 11. In other words, the detection operation in the step ST4 is focused on the cross areas 11, thereby judging whether the person or the like has advanced onto the track 10. If the process follows YES, the door segments 1 are kept in the open state, based on the judgement that a person or the like locates on the track 10 (the step ST5).” Paragraph 0048)
in the second special detection area, the control means uses a result of detection by the protection detection means for drive control of the door when the door is in a fully opened position, and (Takada: see the check to see if the door is open ST1 as illustrated in figure 4; “To begin with, in the step ST1, the unit 54 judges whether the door segments 1 are open under the operation of the activation sensors. If the door segments 1 are not open, detection signals produced by the auxiliary sensors 51, 52 are cancelled. Accordingly, it is possible to avoid a misoperation which occurs when the auxiliary sensors 51, 52 detect the door segments 1. In addition, while the automatic door is switched on, the auxiliary sensors 51, 52 observe the condition of the floor 12 within the detection areas A1, A2, B1, B2.” Paragraph 0047)
uses a result of detection by the doorway detection means for the drive control of the door when the door is in a position other than the fully-opened position. (Sasaki: see the detection by the activation zone detection S3 and the safeguard zone detection S5 if the door is not closed as illustrated in figures 14, 15 and as described in paragraphs 0073, 0074, 077; “If the limit switch 60 is OFF, that is, if the door 4 is not in its closed position, the processing by the CPU 50 advances to Step S25, in which the result of detection in the safeguard zone 42 is made valid, and the safeguard zone evaluation processing shown in FIG. 15 is ended.” Paragraph 0077; see the use of the activation zone detection S3 and the safeguard zone detection S5 for controlling the door as illustrated in figure 14; “After the execution of Step S7, the CPU 50 executes judgment processing in Step 9 to judge whether or not an object is present in at least one of the activation and safeguard zones 16 and 42. Specifically, if the result of detection made in Step S5 has been validated in Step S7, the CPU 50 makes a judgment as to whether or not there is an object, based on both of the results of detection obtained in Steps S3 and S5.” Paragraph 0073; “After the execution of Step S9, the CPU 50 advances to Step S11, where the judgment made in Step S9 is outputted. The judgment is outputted, as the sensor output of the composite sensor 2, through the output circuit 50 and applied to the controller.” Paragraph 0074; “The result of judgment is supplied through an output circuit 54 to a door control circuit (not shown) external to the composite sensor 2 for controlling the operation of the door 4.” Paragraph 0055)
One of ordinary skill in the art would have recognized that applying the known technique of Sasaki, namely, a composite sensor for use with automatic doors with the known techniques of Takada, namely, automatic door sensor, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Sasaki to use various detection techniques along with other detection for automatic door control with the teachings of Takada to use track detection for automatic door control would have been recognized by those of ordinary skill in the art as resulting in an improved automatic door control (i.e., using track detection for automatic door control of Sasaki based on the teachings of using track detection in Takada).

Claim 11:
Sasaki does not explicitly describe a timer as described below.  However, Takada teaches the timer as described below.  
The cited prior art describes the automatic door system of claim 7. wherein in the detection by the protection detection means, a stationary object detection time, which is time from when a person or an object is detected to when the detected person or object is determined as a stationary object and excluded from a detection target, is longer than the stationary object detection time in the detection by the activation detection means. (Takada: see the first time and the second timer as illustrated in figure 4; “Incidentally, after the process follows YES in the step ST2, the person or the like may have stopped at the same place and have not advanced onto the track 10, or he/she may have moved away from the door segments 1. In this case, the first timer is allowed to start counting in the step ST3, and, in the meantime, the process goes to the step ST4 and the step ST8. Finally, when the first timer times out, the unit 54 closes the door segments 1.” Paragraph 0051; “If the detection signals come from only one of the auxiliary sensors (follow YES), then a first timer is allowed to start counting (the step ST3). The first timer is equipped in the controller unit 54 and arranged to time out after a predetermined time (e.g. 5 seconds).” Paragraph 0048; “The second timer is arranged to time out after a predetermined time (e.g. 3 seconds).” Paragraph 0049)
Sasaki and Takada are combinable for the same rationale as set forth above with respect to claim 9.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0160318 (Sasaki) in view of U.S. Patent Application Publication No. 2006/0187037 (Eubelen).


Claim 10:
Sasaki does not explicitly describe fixed wall side detection as described below.  However, Eubelen teaches the fixed wall side detection as described below.  
The cited prior art describes the automatic door system of claim 7, further comprising: 
a fixed-wall side detection means detecting a person or an object in the vicinity of a fixed wall of the door, (Eubelen: see the trajectories #3 and #4 of the pedestrians moving parallel and close to the door wall as illustrated in figure 2 and as described in paragraphs 0045, 0046; “Trajectory #3: when the pedestrian moves parallel to the door and relatively closer to it, the IR detection ensures the detection in case of abrupt change of direction. When reaching the surveillance area 20 of the IR detector 12, it will be simultaneously detected by the normal microwave pattern B and the IR detection pattern C. In this case the door will also be triggered to open.” Paragraph 0045; “Trajectory #4: when a pedestrian moves parallel to the door and very close to it, it will also be detected by the microwave normal Doppler sensing pattern B and IR detection pattern C earlier to increase comfort--see detection point 26. In fact, in this case, the pedestrian is so close to the door that it is really supposed to be willing to enter.” Paragraph 0046)
wherein the detection area includes a third special detection area in which detections by the fixed-wall side detection means and the protection detection means are performed, in the third special detection area, (Eubelen: see the trajectories #3 and #4 of the pedestrians moving parallel and close to the door wall utilizes the zones 20, 22 as illustrated in figures 1, 2 and as described in paragraphs 0045, 0046; “Trajectory #3: when the pedestrian moves parallel to the door and relatively closer to it, the IR detection ensures the detection in case of abrupt change of direction. When reaching the surveillance area 20 of the IR detector 12, it will be simultaneously detected by the normal microwave pattern B and the IR detection pattern C. In this case the door will also be triggered to open.” Paragraph 0045; “Trajectory #4: when a pedestrian moves parallel to the door and very close to it, it will also be detected by the microwave normal Doppler sensing pattern B and IR detection pattern C earlier to increase comfort--see detection point 26. In fact, in this case, the pedestrian is so close to the door that it is really supposed to be willing to enter.” Paragraph 0046)
the control means uses a result of detection by the fixed-wall side detection means for drive control of the door when the door is moving to a fully-opened position, and (Eubelen: “If the door operator has two inputs, the infrared curtain detector 12 output signal will then be connected to the motion detection input of the door and the microwave detector 10 will be connected to the safety detection input of the door.” Paragraph 0037; “signals of both detectors 10 and 12 are fed into the micro-controller 14” paragraph 0033; “Trajectory #3: when the pedestrian moves parallel to the door and relatively closer to it, the IR detection ensures the detection in case of abrupt change of direction. When reaching the surveillance area 20 of the IR detector 12, it will be simultaneously detected by the normal microwave pattern B and the IR detection pattern C. In this case the door will also be triggered to open.” Paragraph 0045; “Trajectory #4: when a pedestrian moves parallel to the door and very close to it, it will also be detected by the microwave normal Doppler sensing pattern B and IR detection pattern C earlier to increase comfort--see detection point 26. In fact, in this case, the pedestrian is so close to the door that it is really supposed to be willing to enter.” Paragraph 0046)
uses a result of detection by the protection detection means for the drive control of the door except when the door is moving to the fully-opened position. (Sasaki: see the detection by the activation zone detection S3 and the safeguard zone detection S5 if the door is not closed as illustrated in figures 14, 15 and as described in paragraphs 0073, 0074, 077; “If the limit switch 60 is OFF, that is, if the door 4 is not in its closed position, the processing by the CPU 50 advances to Step S25, in which the result of detection in the safeguard zone 42 is made valid, and the safeguard zone evaluation processing shown in FIG. 15 is ended.” Paragraph 0077; see the use of the activation zone detection S3 and the safeguard zone detection S5 for controlling the door as illustrated in figure 14; “After the execution of Step S7, the CPU 50 executes judgment processing in Step 9 to judge whether or not an object is present in at least one of the activation and safeguard zones 16 and 42. Specifically, if the result of detection made in Step S5 has been validated in Step S7, the CPU 50 makes a judgment as to whether or not there is an object, based on both of the results of detection obtained in Steps S3 and S5.” Paragraph 0073; “After the execution of Step S9, the CPU 50 advances to Step S11, where the judgment made in Step S9 is outputted. The judgment is outputted, as the sensor output of the composite sensor 2, through the output circuit 50 and applied to the controller.” Paragraph 0074; “The result of judgment is supplied through an output circuit 54 to a door control circuit (not shown) external to the composite sensor 2 for controlling the operation of the door 4.” Paragraph 0055)
One of ordinary skill in the art would have recognized that applying the known technique of Sasaki, namely, a composite sensor for use with automatic doors with the known techniques of Eubelen, namely, a sensor for use with automatic doors, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Sasaki to use various detection techniques along with other detection for automatic door control with the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Christopher E. Everett/Primary Examiner, Art Unit 2116